Citation Nr: 1503381	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post multiple revisions of lumbar discectomies superimposed on degenerative joint disease and degenerative arthritis with residuals (lumbar spine disability) prior to June 21, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013 and a transcript is of record.  Subsequently, a September 2013 rating decision increased the evaluation of the lumbar spine disability to 20 percent effective from June 21, 2013, the date of the VA examination.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for entitlement to an increased lumbar spine disability rating remains on appeal.

In addition to the paper claims file, there are associated Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  VBMS contains additional documents pertinent to the present appeal that have been reviewed by the Board, including private treatment records and a statement from the Veteran.  A review of the documents in Virtual VA reveals documents that are duplicative or irrelevant to the present appeal with the exception of the May 2013 hearing transcript.

The issues of entitlement to service connection for lumbar radiculopathy of the right lower extremity, bilateral shoulder disabilities, and acquired psychiatric disorder related to the service-connected lumbar spine disability have been raised by the record.  See Board Hearing Transcript at 2, 20, 24; Veteran's August 2014 statement.  However, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

First, remand is required for an updated examination.  The Veteran submitted evidence showing that he underwent lumbar spine surgery in January 2014; however, the most recent VA spine examination was in June 2013.  As such, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Second, remand is required to obtain federal records.  The Veteran has reported that he is in receipt of Social Security Administration (SSA) disability benefits primarily due to his lumbar spine disability.  See Board Hearing Transcript at 11.  If there is a reasonable possibility that the records are relevant to a veteran's claim, VA is required to assist in obtaining SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AOJ must attempt to secure any SSA decision to grant or deny benefits and the records upon which the decision was based.  

Third, remand is required regarding the issue of an increased initial evaluation for left lower extremity radiculopathy for the issuance of a statement of the case (SOC).  An August 2012 rating decision granted service connection for radiculopathy of the left lower extremity secondary to the lumbar spine disability and assigned an initial 10 percent rating effective from April 16, 2009.  During the May 2013 Board hearing, the Veteran expressed disagreement with the assigned evaluation.  See Board Hearing Transcript at 2.  However, to date, the AOJ has not issued an SOC in response to what is construed as a notice of disagreement (NOD) with the August 2012 rating decision.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, remand is required to develop and adjudicate the Veteran's claim of TDIU.  The issue of TDIU has been raised by the record.  The Veteran has asserted that his lumbar spine disability, in addition to his other claimed disorders, impact his ability to work and essentially render him unemployable.  See Veteran's March 2012 statement; August 2014 statement; Board Hearing Transcript at 11-14.  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also finds that any decision with respect to the claims remanded and referred herein also may affect the claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183.  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Thus, a remand of this entire matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to an initial evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity, as addressed in the August 2012 rating decision.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his postoperative lumbar discectomies superimposed on degenerative joint disease and degenerative arthritis with residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

It is noted that the Veteran had lumbar spine surgery after the most recent VA examination.  See January 2014 Southern Hills Hospital Operative Report.

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also describe any neurological manifestations of the service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  After the foregoing development is completed, the AOJ must also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to the Veteran's March 2012 written submission, the RO appears to have inferred a TDIU claim and has, in this regard, obtained a June 2013 VA examination and opinion but has not pursued any further development (i.e. employment history).

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







